Plaintiff in error, Red Davis, was convicted on an information charging that he did have in his possession intoxicating liquors, to wit, 21 bottles of Choctaw beer, with the unlawful intent to sell the same, and in accordance with the verdict of the jury he was sentenced to pay a fine of $50 and to be confined in jail for 30 days. From the judgment he appeals.
The only errors assigned are that the evidence is insufficient to sustain the verdict of the jury, and that the court erred in not granting a new trial.
The evidence for the state shows that officers arrested the defendant for being drunk; that he had 21 bottles of Choctaw beer on ice in a box in the back end of his car. Two or three witnesses for the state testified that the defendant said that he was drunk from drinking the beer. They further testified that the Choctaw beer seized was intoxicating liquor.
As a witness in his own behalf, the defendant testified that he was commonly called Red Davis, but that his name is Seaman Davis; that he conducted the Red Davis Cafe; that he got a case of Choc and got to drinking it on the road back; that he did not intend to sell any of it.
Obviously the question was one for the determination *Page 172 
of the jury. Finding no material error in the record, the judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.